PER CURIAM.
Appellant, Lilia Mercedes James, appeals a final judgment entered in favor of Appellees, Merdad Hariri, Shereen Hariri, and C.L. Peng Construction Management, Inc., after a bench trial. James filed a complaint averring that C.L. Peng Construction Management, Inc., was employed by her neighbors, the Hariris, to construct a single family residence upon their property. The complaint alleged that the construction work proximately caused damage to James’s property. In its ruling, the trial court found that James did not meet her burden of establishing that the construction work was the cause of any damage to her property.
James has failed to provide a trial transcript as required by Florida Rule of Appellate Procedure 9.200, indicating that doing so is “cost prohibitive.”1 While we are sympathetic to the costs involved, the chal*1120lenge to the lower court’s decision is factual in nature and cannot be determined without reviewing the trial transcript. Thus, because James did not provide this Court with a transcript from the trial proceedings, we must affirm. See Shuler v. Green Mountain Ventures, Inc., 791 So.2d 1213, 1216 (Fla. 5th DCA 2001).
AFFIRMED.
GRIFFIN, PALMER and COHEN, JJ., concur.

. By order dated July 16, 2013, this Court made clear to James that she bears the burden of providing the transcript,